DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 2, in particular the limitations of the first electrode comprises indium, zinc, gallium, and oxygen, wherein the semiconductor layer comprises indium, zinc, gallium, and oxygen, wherein the first electrode and the semiconductor layer are positioned over a first insulating layer, wherein the second electrode is positioned over a second insulating layer comprising an organic material, wherein the second insulating layer is positioned over the first electrode and the semiconductor layer, and wherein the first electrode is connected to a wiring positioned below the first electrode. The prior art does not disclose or suggest the display device of claim 6, in particular the limitations of the first electrode comprises indium, zinc, gallium, and oxygen, wherein the semiconductor layer comprises indium, zinc, gallium, and oxygen, wherein the first electrode and the semiconductor layer are positioned over a first insulating layer, wherein the second electrode is positioned over a second insulating layer comprising an organic material, wherein the second insulating layer is positioned over the first electrode and the semiconductor layer, and wherein the first electrode is not a floating electrode. The prior art does not disclose or suggest the display device of claim 9, in particular the limitations of the first electrode comprises indium, zinc, gallium, and oxygen, wherein the semiconductor layer comprises indium, zinc, gallium, and oxygen, wherein the first electrode and the semiconductor layer are positioned over a first insulating layer, wherein the second electrode is positioned over a second insulating layer comprising an organic material, wherein the second insulating layer is positioned over the first electrode and the semiconductor layer, and wherein the first electrode is not a pixel electrode.
The closely related prior art, Lai et al. (US 20070152217) discloses (Figs. 1A-3E) a display device comprising: a first pixel comprising: a capacitor comprising a first electrode (106) and a second electrode (156); and a transistor comprising a semiconductor layer (108, 124, 126) connected to the second electrode, wherein the second electrode comprises a region used as a pixel electrode, wherein the first electrode comprises indium, zinc, gallium, and oxygen (section 0031), wherein the semiconductor layer comprises indium, zinc, gallium, and oxygen (section 0031), wherein the second electrode is positioned over a second insulating layer (152), wherein the second insulating layer is positioned over the first electrode and the semiconductor layer.
However, the prior art does not disclose or suggest the display device of claim 2, in particular the limitations of the first electrode comprises indium, zinc, gallium, and oxygen, wherein the semiconductor layer comprises indium, zinc, gallium, and oxygen, wherein the first electrode and the semiconductor layer are positioned over a first insulating layer, wherein the second electrode is positioned over a second insulating layer comprising an organic material, wherein the second insulating layer is positioned over the first electrode and the semiconductor layer, and wherein the first electrode is connected to a wiring positioned below the first electrode. Claim 2 is therefore allowed, as are dependent claims 3-5. The prior art does not disclose or suggest the display device of claim 6, in particular the limitations of the first electrode comprises indium, zinc, gallium, and oxygen, wherein the semiconductor layer comprises indium, zinc, gallium, and oxygen, wherein the first electrode and the semiconductor layer are positioned over a first insulating layer, wherein the second electrode is positioned over a second insulating layer comprising an organic material, wherein the second insulating layer is positioned over the first electrode and the semiconductor layer, and wherein the first electrode is not a floating electrode. Claim 6 is therefore allowed, as are dependent claims 7-8. The prior art does not disclose or suggest the display device of claim 9, in particular the limitations of the first electrode comprises indium, zinc, gallium, and oxygen, wherein the semiconductor layer comprises indium, zinc, gallium, and oxygen, wherein the first electrode and the semiconductor layer are positioned over a first insulating layer, wherein the second electrode is positioned over a second insulating layer comprising an organic material, wherein the second insulating layer is positioned over the first electrode and the semiconductor layer, and wherein the first electrode is not a pixel electrode. Claim 9 is therefore allowed, as are dependent claims 10-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES S CHANG/Primary Examiner, Art Unit 2871